Citation Nr: 0520859	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  99-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  He also had brief periods of active duty for 
training from May 1981 to July 1986.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When the case was last before the Board in April 2004, it was 
remanded for additional development.


REMAND

The Board notes that in the April 2004 remand, a VA medical 
opinion was ordered.  It was requested that a VA podiatrist 
or physician with appropriate expertise review the claims 
folder and provide an opinion with respect to each diagnosed 
foot disorder as to whether it is at least as likely as not 
that the disorder is etiologically related the veteran's 
active duty and/or active duty for training.  Unfortunately, 
the subsequent January 2005 VA opinion was rendered by a 
nurse practitioner and does not contain an opinion in this 
form.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the April 2004 remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

The Board also notes that the May 2005 supplemental statement 
of the case was returned to the RO as undeliverable.  The 
veteran informed VA of a new address on the VA Form 21-4142, 
Authorization and Consent to Release Information to VA, which 
was submitted in June 2004.  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should arrange for 
the claims folder, to include a copy of 
this Remand, to be reviewed by a 
podiatrist or physician with appropriate 
expertise, other than the physician who 
examined the veteran in March 2002.  The 
podiatrist or physician should be 
requested to provide an opinion with 
respect to each of the veteran's current 
foot disorders as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
active duty and/or active duty for 
training.  The supporting rationale for 
each opinion expressed must be explained.

2.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

3.  Then, the AMC or the RO should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




